Citation Nr: 1142870	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a head injury.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the claims for service connection for bilateral hearing loss, tinnitus, residuals of a head injury, and an acquired psychiatric disorder.  

In September 2011, the Veteran testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that subsequent to the August 2010 statement of the case, the Veteran submitted additional evidence at his travel board hearing in September 2011.  However, as he has provided a September 2011 waiver of RO consideration, the Board is permitted to consider the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  

Regarding whether new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss, tinnitus, and residuals of a head injury, the Board notes that the RO has adjudicated these issues as entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of a head injury.  However, the RO originally denied the Veteran's claim for service connection for residuals of a head injury in October 2008, and also denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus most recently in February 2009.  Because the Veteran did not file any timely notices of disagreement to these rating decisions, they became final, and therefore, the claims presently on appeal are styled as claims to reopen.  See 38 C.F.R. §§ 20.201, 20.302(a) (2011).  

The issues of entitlement to service connection for a low back disability and whether there was clear and unmistakable error in the October 2008 and December 2008 denials of service connection for residuals of a head injury, hearing loss, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss, tinnitus, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's acquired psychiatric disorder is related to his period of active service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, an acquired psychiatric disorder was incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of service connection for an acquired psychiatric disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for his acquired psychiatric disorder because it was related to an August 1957 in-service motor vehicle accident that he experienced.  

As an initial matter, in September 2008, the National Personnel Records Center (NPRC) notified the RO that the Veteran's original service treatment records had been destroyed in a catastrophic fire in 1973 at NPRC.  The original service treatment records were found to be moldy or brittle and could not be mailed.  Copies were provided.

The Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case and to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed or damaged while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

The available service treatment records show that in October 1957, shortly after the August 1957 motor vehicle accident, the Veteran was treated for acute, mild anxiety reaction that was manifested by diffuse anxiety.  In April 1960, the Veteran reported a 3 to 4 year history of nervousness after his 1957 automobile accident.  He complained of anxiety because his work required him to type, which was something he did not do well.  He appeared to be mildly anxious.  On separation examination in March 1961, the Veteran reported depression or excessive worry.  He was noted to have had a period of mild nervousness and depression after an automobile accident in August 1957, but no complications or sequelae were found.  

In an April 2009 private psychological examination, the Veteran reported that his anxiety symptoms had begun in 1957 following an automobile accident.  He stated that during his service in Korea in 1960, he experienced continued anxiety.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, and rule out caffeine induced disorder.  

In another April 2009 private medical report, the Veteran reported that his anxiety symptoms had started in 1957 following an automobile accident.  He maintained that he had reported to the base hospital the day after the accident and had been admitted for nervousness, anxiety, and emotional distress, for which he was hospitalized for two weeks.  He complained of currently suffering from intermittent intrusive thoughts of the automobile accident and stated that he had learned to slow his breathing down, take several deep breaths, and try to decrease the anxiety.  He reported that he could usually control the onset of anxiety but that the anxiety would intrude on his waking thoughts if anything reminded him of the accident.  He also stated that he had intrusive thoughts in his sleep and dreams.  The physician noted that there was no evidence of symptom magnification or malingering.  The Veteran was diagnosed with posttraumatic stress disorder with invasive anxiety episodes.  The physician opined that based on his examination, review of medical and service records, education, training, experience, reasonable medical probability, and reasonable medical certainty, it was his opinion that the Veteran's mental disorder was as likely as not due to and a consequence of his service.  

On VA examination in November 2009, the Veteran reported that his anxiety symptoms began following a 1957 car accident and that he had learned to cope with his anxiety over the years by engaging in deep breathing exercises.  He stated that he had experienced depression as well but was not currently suffering from symptoms of depression.  He complained that his anxiety occurred intermittently and lasted several minutes to several hours.  He maintained that his symptoms affected his total daily functioning, which resulted in him driving a truck for work and usually being by himself.  He reported that being around crowds made him nervous.  He also stated that he had been having problems with insomnia for over 30 years and that he woke up three to four times a night.  He indicated that there had been no major changes in his daily activities or social function since he developed his mental condition.  He reported that he had been working as a truck driver for the past 17 years and that he had not lost any time from work.  He stated that his relationships with his supervisor and co-workers were good.  The examiner noted that the Veteran was a reliable historian.  He diagnosed the Veteran with anxiety disorder, not otherwise specified.  Based on the medical record and interview with the Veteran, the examiner opined that the Veteran's anxiety was likely attributable to his in-service motor vehicle accident.  

At a May 2010 VA examination, the Veteran's primary complaint was that of anxiety, which he believed he was able to control through deep breathing.  He stated that he believed that he had pursued advanced degrees as a way of compensating for his anxiety.  He reported that he had been married to his wife for 50 years and that although they had gone through one brief marital separation in 1980, they resolved their problems and currently got along well with each other.  He indicated that he had always had friends growing up and that he and his wife continued to have a good social life and support system.  He stated that he and his wife had one daughter together and later adopted a second daughter.  He reported that his first daughter was born profoundly mentally retarded and died from a massive heart attack at age 29.  He asserted that he had an excellent relationship with his second daughter and his grandchildren.  The Veteran maintained that he continued to love truck driving as an occupation and that he did whatever he needed to do health-wise to keep himself driving.  Regarding the in-service motor vehicle accident, the Veteran reported that he spent 2 weeks in the hospital.  He recalled being given Valium when he woke up in order to keep him calm.  He also indicated that a psychiatrist came to talk to him during his hospital stay.  

The examiner diagnosed the Veteran with adjustment disorder with anxious mood.  The Veteran noted that he felt anxious in response to working because of the physical fatigue related to his occupation.  The examiner observed that although the Veteran felt anxiety from time to time, he was able to control it through deep breathing.  Post-military stressors were found to have included the death of the Veteran's profoundly mentally retarded daughter as well as one marital separation.  The examiner noted that the Veteran currently had no social or occupational impairment, treatment for his mental disability, or time lost at work due to his mental disability.  She reported that the Veteran continued to work as a truck driver because he enjoyed it.  She also noted that the Veteran was at peace with his daughter's death and that he had a happy relationship with his wife.  Based on a review of the records and examination of the Veteran, the examiner opined that it was less likely as not that the Veteran's anxiety was caused by or a result of the 1957 motor vehicle accident.  Instead, the examiner found that it was more likely than not that the Veteran's anxiety was related to perfectionism rather than the automobile accident or family problems.  

The Veteran and his wife testified before the Board at a videoconference hearing in September 2011.  Testimony revealed, in pertinent part, that after the motor vehicle accident that occurred in service on August 11, 1957, the Veteran returned back to the air base that same night where he felt very anxious and nervous because he would see the accident reoccurring every time he closed his eyes.  The Veteran testified that after he presented to sick call the next morning, he was admitted to the hospital where he was periodically interviewed by a psychiatrist and given medication that made him sleep.  He reported that after a week had passed by, he was given a pass to go home so that he could see the other people that had been involved in the accident and make sure that they were okay.  He stated that he was then readmitted to the hospital for another week and that he continued taking the sleep medication before being discharged back to active duty.  He maintained that he continued to feel very nervous and agitated when he would go home on the weekends.  He also indicated that when he had to stand before a group of fellow servicemen to give them instruction as part of his duties, he would become so nervous that he could barely speak, which had not been a problem for him before the accident.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).     

The Board notes that the May 2010 VA examiner found that the Veteran's acquired psychiatric disorder was not caused by or a result of the 1957 motor vehicle accident but was instead due to the Veteran's perfectionism.  However, in rendering her opinion, it does not appear that the examiner considered the Veteran's lay statements into account regarding the continuity of his psychiatric symptomatology after his in-service automobile accident.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Considering that the Veteran's service treatment records were damaged in a catastrophic fire, his lay statements regarding onset and continuity of symptomatology are particularly significant.  Consequently, the VA examination was not adequate because the examiner did not take the Veteran's lay statements into account regarding onset of injury and continuity of symptomatology.  Therefore, the Board places less probative value on this VA examiner's nexus opinion.  

Instead, the Board places greater probative weight on the April 2009 private medical opinion and November 2009 VA medical opinion finding that the Veteran's acquired psychiatric disorder was due to his in-service motor vehicle accident.  These examiners based their opinions on a comprehensive examination of the Veteran and provided adequate rationales based on the entirety of the evidence.  Additionally, both examiners essentially found the Veteran to be a reliable, credible historian in describing his disability and therefore took his lay statements into consideration when rendering their opinions.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Moreover, the Board has a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005). 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Service connection for an acquired psychiatric disorder is granted.  


REMAND

Additional development is needed prior to further disposition of the issues of whether new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss, tinnitus, and residuals of a head injury.  

The decision of the United States Court of Appeals for Veterans Claims in Kent v. Nicholson requires that the Secretary look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran has not yet been notified as to the specific evidence necessary to reopen his claims for service connection for bilateral hearing loss, tinnitus, and residuals of a head injury.  On remand, the Veteran should be so notified.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) that (1) notifies him of the evidence and information necessary to reopen the claims for service connection for bilateral hearing loss, tinnitus, and residuals of a head injury, (i.e., describes what new and material evidence is under the current standard); and (2) notifies him of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denials (i.e., evidence that the Veteran had hearing loss and tinnitus during service or at a compensable level within one year after separation from service, evidence that the Veteran had permanent residual or chronic disability in service due to his head injury).
 
2.  Then, readjudicate the claims.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


